11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

Legacy Bank,                                    * From the 161st District Court
                                                  of Ector County,
                                                  Trial Court No. B-134,780.

Vs. No. 11-16-00356-CV                          * December 31, 2018

Fab Tech Drilling Equipment, Inc. and           * Opinion by Bailey, C.J.
Impulse Electric, Ltd.,                           (Panel consists of: Bailey, C.J.;
                                                  Willson, J; and Wright, S.C.J.,
                                                  sitting by assignment)
                                                  (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
there is error in the judgment below. Therefore, in accordance with this
court’s opinion, we reverse the trial court’s judgment awarding the
interpleaded funds to Fab Tech Drilling Equipment, Inc. and Impulse Electric,
Ltd., and we render judgment that the funds in the amount of $1,661,399.45
are awarded to Legacy Bank. We also reverse the portion of the judgment
awarding attorney’s fees to Fab Tech Drilling Equipment, Inc. and Impulse
Electric, Ltd., and we remand the issue of attorney’s fees to the trial court for
its reconsideration. The costs incurred by reason of this appeal are taxed
against Fab Tech Drilling Equipment, Inc. and Impulse Electric, Ltd.